DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
This action is in response to papers filed 6/7/2022.
Claims 1, 22, 27, 29 have been amended.
Applicant’s election without traverse of one UMI, degenerate base at 3’ end, Stoffel fragment, Taq ligase, exonuclease III, removed by heat inactivation, P5 sequence, bacterial cells, DNA constructs, 16S rRNA, cycling or transformation compounds containing nitrogen, agricultural process  in the reply filed on 11/3/2021 is acknowledged.
Claims 3-5 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/3/2021.
Claims 1-2, 6, 8-31 are being examined.
The objection to the claims is withdrawn.
	Priority
	The instant application was filed 07/01/2020 claims priority from provisional application 62869231, filed 07/01/2019. 
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
 	See petition decision of 9/21/2021.
Response to Arguments
	The response does not address the color drawings objection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim s1-2, 6, 8-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite: after (ii): “incubating the denatured DNA with a second MIP comprising a third target locus primer and a fourth target locus primer complementary to sequences in a second target locus.”  Thus the claim encompasses performing  extracting, denaturing, incubation (i) and (ii) and then incubating with, “second MIP comprising a third target locus primer and a fourth target locus primer complementary to sequences in a second target locus.”  The response asserts the support for the claim can be found in paragraph 0115.  Paragraph 0115 states:

    PNG
    media_image1.png
    173
    646
    media_image1.png
    Greyscale

Thus the specification supports incubating a second MIP comprising a first and second target locus primers with non-overlapping sequences complementary to a second target locus.  Thus the specification does not suggest a second incubation step.
Response to Arguments
This is a new ground of rejection.  This rejection can be overcome by amending the claim to clarify the second MIP is incubated with the first MIP.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 8, 10-12, 21-23, 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapero (USPGPUB 20150284786),  Lau (PLoS ONE (2014) 9(10):e111182. doi:10.1371/journal.pone.0111182, pages 1-9) and Thiyagarajan (BMC Bioinformatics 2006, 7:500 doi:10.1186/1471-2105-7-500).
	The prior art as exemplified below demonstrates the use of molecular inversion probes were known that contained unique sequences and the backbone has limited identify with the sample and secondary structure.  The art demonstrate gap filing by polymerization and ligation were known.  The art demonstrates the use of 3’ to 5’ singe stranded and double stranded exonucleases to degrade linear MIPs, removing the exonucleases, amplifying and sequencing were known.
Shapero teaches compositions and methods to enhance molecular inversion probe assays (title).  Shapero teaches, “The polymers or oligomers may be heterogeneous or homogeneous in composition, and may be isolated from naturally-occurring sources or may be artificially or synthetically produced. In addition, the nucleic acids may be DNA or RNA, or a mixture thereof, and may exist permanently or transitionally in single-stranded or double-stranded form, including homoduplex, heteroduplex, and hybrid states.” (0052)
Shapero teaches, “[0059] "Sample" means a quantity of material from a biological, environmental, medical, animal, bacterial, plant or patient source in which detection or measurement of target nucleic acids is sought. Often a sample is a lysate of an organism tissue of cells. Typically, samples in the present context include materials comprising nucleic acids. On the one hand it is meant to include a specimen or culture (e.g., microbiological cultures). On the other hand, it is meant to include both biological and environmental samples. A sample may include a specimen of synthetic origin. Biological samples may be animal, including human, fluid, solid (e.g., stool) or tissue, as well as liquid and solid food and feed products and ingredients such as dairy items, vegetables, meat and meat by-products, and waste. Biological samples may include materials taken from a patient including, but not limited to cultures, blood, saliva, cerebral spinal fluid, pleural fluid, milk, lymph, sputum, semen, needle aspirates, and the like. Biological samples may be obtained from all of the various families of domestic animals, as well as feral or wild animals, including, but not limited to, such animals as ungulates, bear, fish, rodents, etc. Biological samples may also be obtained from plants, such as maize, rice, wheat, lettuce and pepper. Environmental samples include environmental material such as surface matter, soil, water and industrial samples, as well as samples obtained from food and dairy processing instruments, apparatus, equipment, utensils, disposable and non-disposable items. These examples are not to be construed as limiting the sample types applicable to the present invention. The term "admixture" refers to the phenomenon of gene flow between populations resulting from migration. Admixture can create linkage disequilibrium (LD). “
Shapero teaches, “[0051] A " molecular inversion probe" (MIP) is a nucleic acid probe that hybridizes to the complementary sequences of a target nucleic acid of interest with the MIP 5' end hybridizing 5' on the target from the position at which the MIP 3' end hybridizes to the target. Where the target is circular, the orientation is with regard to the closest positions of the 3' and 5' ends. When hybridized to target, MIPs form a loop back from one end to the other. The MIP sequences configured to hybridize to target sequences are referred to as homology regions.”
Shapero teaches, “[0163] The MIP technology provides key advantages over alternative platforms. The cooperative hybridization between the HR1 and HR2 results in both increased relative melting temperatures (Tms) and more rapid hybridization kinetics since the two homology regions reside on a single probe. The use of universal primers can allow a highly multiplexed polymerase chain reaction. The presence of unique tags in the backbone for each target, can allow subsequent spatial separation of each resultant target signal.”
Shapero teaches, “0157] The MIP methods disclosed herein can be beneficially be used in various combinations that do not conflict. For example, the methods can include providing any of the MIP probes described herein, and in the paragraph immediately above. The methods can include: 1) contacting and hybridizing a target nucleic acid with a MIP having HR1 and HR2 separated by a gap of 1 to 3 bases on the target; 2) contacting and hybridizing a target nucleic acid with a MIP having HR1 and HR2 not separated by a gap on the target; 3) contacting and hybridizing a target nucleic acid with a MIP having HR1 and HR2, wherein HR2 is at least 10% longer than HR1; 4) any of 1 to 3 above, and further hybridizing the MIP to target and enzymatically removing any bases beyond those required to fill the gap; 5) any of the 1 to 4 above, and further providing a modified NTP (e.g., rNTP, dNTP, or analog) that bears a polymerase inhibiting function; 6) any of 1 to 5 above, further providing an affinity pair member to the MIP and capturing the MIP if it has not been circularized in the MIP reaction; 7) any of 1 to 6 above, further wherein the MIP has a HR flap and no gap when hybridized to target; 8) any of 1 to 7 above, further contacting the MIP with a cleavase; 9) any of 1 to 8 above, further cleaving the MIP with an enzyme that is not UNG; 10) any of 1 to 9 above, further adapting the MIP with a tag and capturing the MIP by the Tag with a capture probe on an array; 11) any of 1 to 10 above, further detecting the MIP with a series of junction set probes; 12) any of 1 to 11 above, further creating a junction between a sample ID tag and allele ID tag by circularization of the probe; 13) any of 1 to 12 above, further incorporating or generating NGS adaptors on ends of an MIP reaction product; and, 14) any of 1 to 13 above, further comprising sequencing two or more MIP reaction products by NGS techniques. The methods include any of the above wherein HR1 and/or HR2 has a tag sequence inserted within the HR sequence. The methods include any of the above, wherein the MIP is configured to provide an elongated gap fill reaction (more than 1 nucleotide gap) with hybridization and polymerization on the specific target nucleic acid.”
Shapero teaches, [0209] This example describes an alternate efficient method for removing excess MIP probes that have not been circularized following the gap-fill reaction. The OncoScan platform typically utilizes a combination of three exonucleases (exonuclease I, exonuclease III, and exonuclease VII) to remove uncircularized MIP probes following the gap-fill reaction. This removal of uncircularized MIP probe is important to MIP assay performance. In addition to unreacted MIP probe, the gap-fill reaction can result in polymerization of MIP probes, especially at high MIP probe concentrations. During a subsequent PCR reaction, both unreacted and polymerized MIP probe can compete for primer hybridization, decreasing the efficiency of amplification of the true product. In addition, polymerized MIPs result in a template which can be amplified during the subsequent PCR reaction. Therefore, removal of any form of linear MIP probe is very important, where PCR is involved in the amplification step..”  Shapero teaches, “[0210] In typical MIP workflow, any form of linear MIP probe is removed following the gap-fill reaction by digestion with a combination of exonucleases. The exonuclease mixture contains exonuclease I, exonuclease III and exonuclease VII. Exonuclease I digests single-stranded DNA in a 3'.fwdarw.5' direction, requires a free 3'-hydroxyl terminus, but does not digest double-stranded DNA. Exonuclease III is a 3'-exonuclease which catalyzes the removal of mononucleotides from the 3'-OH end of double stranded DNA.”
Shapero teaches, “0251] There are a variety of ways to read-out the MIP probes. For example, after linearization, the MIPs can be read out using next generation sequencing (NGS). The universal primers may be modified to accommodate specific needs of different NGS platforms. The entire linearized MIP probe product could be sequenced. Alternately, the probe tag could be released via cleavage and only the tag would need to be sequenced to identify the result since the tag encodes the locus under interrogation, the allele, and the individual sample. This approach differs from the use of MIPs for target enrichment since in this embodiment the MIP is needed to discriminate SNP alleles and NGS is used only for detection of the tag.”
Shapero teaches Exo-mix denaturation by heating to 80oC.(322)
Thus Shapero teaches all the steps of claim 1, but does not specifically teach, “wherein the backbone sequence has low sequence homology to DNA in the environmental sample and has minimal ability to form secondary structures, thereby generating a sample comprising denatured DNA-MIP complexes.”
	However,  Lau teaches, “The binding regions of MIP were connected with a 104 nt linker sequence containing primer sites (P1 and P2) for sequence amplification (Fig. 1). The MIP had a total size of 143 nt and was analyzed using the OligoAnalyzer 3.0 software (Integrated DNA Technologies) (http://www.idtdna.com/analyzer/Applications/OligoAnalyzer/) to avoid any secondary structures that might interfere with the hybridization process” (page 3, 1st column design of MIP).
	Thiyagarajan teaches, “he remaining probes are screened against the potential
background caused by the host genome using an online BLAST search [8] of the probes against the genome of the host.”
	Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to design MIP probes such that the backbone did not have secondary structure or homology to sequences in the sample for use in the method of Shapero.  The artisan would be motivated to minimize secondary structure and cross-hybridization to non-target samples to improve the efficiency of the probes.  The artisan would have a reasonable expectation of success as the artisan is merely using art accepted methods to improve probe design.  
	Shaperos, Lau, and Thiyagarajan do not explicitly teach, “incubating the denatured DNA with a second MIP comprising a third target locus primer and a fourth target locus primer complementary to sequences in a second target locus.”
Shapero teaches multiplex detection of nucleic acid sequences (claim 75).
	Shapero further teaches, “0021] MIPs can be designed to facilitate multiplexed detections. For example, a method of multiplex detection of SNP probe signals can include: providing a set of two or more different molecular inversion probes (MIPs) against different SNPs of interest, each different MIP comprising a different tag sequence and adapted to circularize in the presence of a putative target sequence comprising a different SNP of interest; probing a first sample with a first of the two or more MIPs; probing a second sample with a second of the two or more MIPs; pooling a MIP probe product of the first sample with a MIP probe product of the second sample; contacting the pooled probe products with an array comprising capture probes specific to the different tag sequences at different array locations; and, detecting the presence of captured probe products at one or more of the array locations, thereby identifying the presence of particular SNPs of interest in the particular samples. In some embodiments, the method further comprises amplifying the MIP probe products. In some embodiments, amplifying comprises multiplex-PCR or quantitative PCR (qPCR). In some embodiments, the tag sequences range in length from about 5 bases to 20 bases. In some embodiments, the tag sequence is a junction between a sample identification sequence and an allele identifying sequence. In some embodiments, the MIP comprises segments selected from the group consisting of: an HR1, an HR2, a first cleavage site, a forward (e.g. PCR) primer binding site, and a reverse (e.g. PCR) primer binding site. In some embodiments, the MIP comprises a first homology region (HR1) comprising a feature selected from the group consisting of: one or more ribonucleotides, a mismatch base, a cleavage substrate, a length longer than a second homology region (HR2) at the opposite end of the MIP, an attached first member of an affinity pair, and a flap with a sequence different from a sequence of the HR2. In some embodiments, the probes are captured at a solid support, bead, polymer, chromatography media, or capture probe of a next generation sequencing device. In some embodiments, the capture probes comprise a nucleic acid sequence selected from the group consisting of: a complement of a first MIP or second MIP homology region sequence, a SNP target sequence, a tag ID sequence complement, and a sequence overlapping a junction between a tag sequence and a homology region.  [0022] A useful MIP, or composition comprising the MIP, in the context of multiplexed detections can include one or more informative tags, such as a sample ID tag and/or an allele ID tag. For example, an MIP for multiplexed detection can include in order: a first homology region, a first (e.g., PCR) primer binding site, a first cleavage site, a second (e.g., PCR) primer binding site, a tag sequence, a second cleavage site, and a second homology region; wherein the MIP is adapted to hybridize to a target nucleic acid of interest with the first and second homology regions abutting each other, or separated by a gap of less than 3 bases; wherein the MIP is adapted so that, after circularization, cleavage at the first cleavage site linearizes the MIP into a substrate for (e.g., PCR) amplification using primers complementary to the first and second (e.g., PCR) primer binding sites; and wherein the MIP is adapted so that after (e.g., PCR) amplification cleavage at the second cleavage site separates the tag sequence from the homology regions. The composition may further comprise a (e.g. PCR) primer complementary to the second (e.g. PCR) binding site. The (e.g. PCR) primer may comprise a second tag sequence. In some embodiments, the first tag sequence codes a sample identification and the second tag sequence codes an allele identification. In some embodiments, the first tag sequence codes an allele identification and the second tag sequence codes a sample identification. In some embodiments, the MIP further comprises a first affinity pair member. In some embodiments, the HR1 or HR2 comprises a feature selected from the group consisting of: one or more ribonucleotides, a mismatch base, a cleavage substrate, a length at least 5 nucleotides longer than the other HR, an attached first member of an affinity pair, and a flap with a sequence different from a sequence of the other HR. “ Shapero teaches, “method of determining a pattern of alleles in a sample can include: probing the sample with two or more MIPs(0032). 
	Therefore if would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to design a MIP to a second target locus with a  primer 5’ of second target locus and a primer 3’ of the second target specific  locus and incubating the MIP to the first target locus and the second target locus together with the denatured DNA and performing the rest of the method of Shapero.  The artisan would be motivated as Shapero suggests the multiplex detection with MIPS.  The artisan would have a reasonable expectation of success as Shapero provides specific guidance on MIP design for multiplexing and multiplexing.  
With regards to claim 2, Shapero teaches in figure 1, the 25-mer unique tag between HR1 and HR2.  
With regards to claim 8, Shapero teaches Stoffel fragment (0174-0175).  Lau (page 3, 1st column, bottom)
With regards to claim 9, Lau teaches ampligase.  
With regards to claim 10 -12,  Thiyagarajan teaches, “Subsequently, 10 units exonuclease I and 200 units exonuclease III (Epicentre, Madison, WI) were added and the mixture was incubated for 60 minutes at 37°C and 20 minutes at 80°.” Shapero teaches, [0209] This example describes an alternate efficient method for removing excess MIP probes that have not been circularized following the gap-fill reaction. The OncoScan platform typically utilizes a combination of three exonucleases (exonuclease I, exonuclease III, and exonuclease VII) to remove uncircularized MIP probes following the gap-fill reaction. This removal of uncircularized MIP probe is important to MIP assay performance. In addition to unreacted MIP probe, the gap-fill reaction can result in polymerization of MIP probes, especially at high MIP probe concentrations. During a subsequent PCR reaction, both unreacted and polymerized MIP probe can compete for primer hybridization, decreasing the efficiency of amplification of the true product. In addition, polymerized MIPs result in a template which can be amplified during the subsequent PCR reaction. Therefore, removal of any form of linear MIP probe is very important, where PCR is involved in the amplification step..”  Shapero teaches, “[0210] In typical MIP workflow, any form of linear MIP probe is removed following the gap-fill reaction by digestion with a combination of exonucleases. The exonuclease mixture contains exonuclease I, exonuclease III and exonuclease VII. Exonuclease I digests single-stranded DNA in a 3'.fwdarw.5' direction, requires a free 3'-hydroxyl terminus, but does not digest double-stranded DNA. Exonuclease III is a 3'-exonuclease which catalyzes the removal of mononucleotides from the 3'-OH end of double stranded DNA.” Shapero teaches Exo-mix denaturation by heating to 80oC.(322)
With regards to claim 21, Shapero teaches “0146] First generation nucleic acid sequencing techniques, such as Sanger based extension termination techniques, required cumbersome separate serial reactions and detections. The new NGS technologies employ various strategies that rely on combinations of template preparation, sequencing, imaging, and bioinformatic genome alignment methods. Exemplary NGS technologies include, e.g., sequencing by synthesis (Illumina, Inc., San Diego, Calif.), single-molecule real-time sequencing with zero-mode waveguides (Pacific Biosciences of California, Inc., Menlo Park, Calif.), pyrosequencing, ion semiconductor sequencing (Thermo Fisher Scientific Corporation, Carlsbad, Calif.), and sequencing by ligation (Thermo Fisher Scientific Corporation, Carlsbad, Calif.). Typically for genomic sequencing by NGS technologies, full length nucleic acid (e.g., gDNA) is broken into "template" fragments. The templates are then commonly captured or immobilized at spatially separated detector positions allowing hundreds to billions of sequencing reactions to be performed simultaneously. In some cases, the templates must be amplified before sequencing to allow sufficient signal. Because MIP products are of a typical NGS template size, readily amplified, and subject to various NGS library preparation steps such as ready addition of any required sequencing adaptors, they are ideal input for NGS analyses.”
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to identify the microoragnisms by alignment and identify mutations.  The artisan would be motivated as Shapero teaches alignment and Lau and Thiyagarajan teaches identification of pathogens.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods to align and identify known sequences.  
With regards to claim 30-31, Shapero teaches soil  and bacterial cells0059.
Response to Arguments
The response traverses the rejection in view of the amendment.  This argument has been thoroughly reviewed but is not considered persuasive as Shapero teaches multiplex detection of nucleic acid sequences (claim 75).
	Shapero further teaches, “0021] MIPs can be designed to facilitate multiplexed detections. For example, a method of multiplex detection of SNP probe signals can include: providing a set of two or more different molecular inversion probes (MIPs) against different SNPs of interest, each different MIP comprising a different tag sequence and adapted to circularize in the presence of a putative target sequence comprising a different SNP of interest; probing a first sample with a first of the two or more MIPs; probing a second sample with a second of the two or more MIPs; pooling a MIP probe product of the first sample with a MIP probe product of the second sample; contacting the pooled probe products with an array comprising capture probes specific to the different tag sequences at different array locations; and, detecting the presence of captured probe products at one or more of the array locations, thereby identifying the presence of particular SNPs of interest in the particular samples. In some embodiments, the method further comprises amplifying the MIP probe products. In some embodiments, amplifying comprises multiplex-PCR or quantitative PCR (qPCR). In some embodiments, the tag sequences range in length from about 5 bases to 20 bases. In some embodiments, the tag sequence is a junction between a sample identification sequence and an allele identifying sequence. In some embodiments, the MIP comprises segments selected from the group consisting of: an HR1, an HR2, a first cleavage site, a forward (e.g. PCR) primer binding site, and a reverse (e.g. PCR) primer binding site. In some embodiments, the MIP comprises a first homology region (HR1) comprising a feature selected from the group consisting of: one or more ribonucleotides, a mismatch base, a cleavage substrate, a length longer than a second homology region (HR2) at the opposite end of the MIP, an attached first member of an affinity pair, and a flap with a sequence different from a sequence of the HR2. In some embodiments, the probes are captured at a solid support, bead, polymer, chromatography media, or capture probe of a next generation sequencing device. In some embodiments, the capture probes comprise a nucleic acid sequence selected from the group consisting of: a complement of a first MIP or second MIP homology region sequence, a SNP target sequence, a tag ID sequence complement, and a sequence overlapping a junction between a tag sequence and a homology region.  [0022] A useful MIP, or composition comprising the MIP, in the context of multiplexed detections can include one or more informative tags, such as a sample ID tag and/or an allele ID tag. For example, an MIP for multiplexed detection can include in order: a first homology region, a first (e.g., PCR) primer binding site, a first cleavage site, a second (e.g., PCR) primer binding site, a tag sequence, a second cleavage site, and a second homology region; wherein the MIP is adapted to hybridize to a target nucleic acid of interest with the first and second homology regions abutting each other, or separated by a gap of less than 3 bases; wherein the MIP is adapted so that, after circularization, cleavage at the first cleavage site linearizes the MIP into a substrate for (e.g., PCR) amplification using primers complementary to the first and second (e.g., PCR) primer binding sites; and wherein the MIP is adapted so that after (e.g., PCR) amplification cleavage at the second cleavage site separates the tag sequence from the homology regions. The composition may further comprise a (e.g. PCR) primer complementary to the second (e.g. PCR) binding site. The (e.g. PCR) primer may comprise a second tag sequence. In some embodiments, the first tag sequence codes a sample identification and the second tag sequence codes an allele identification. In some embodiments, the first tag sequence codes an allele identification and the second tag sequence codes a sample identification. In some embodiments, the MIP further comprises a first affinity pair member. In some embodiments, the HR1 or HR2 comprises a feature selected from the group consisting of: one or more ribonucleotides, a mismatch base, a cleavage substrate, a length at least 5 nucleotides longer than the other HR, an attached first member of an affinity pair, and a flap with a sequence different from a sequence of the other HR. “ Shapero teaches, “method of determining a pattern of alleles in a sample can include: probing the sample with two or more MIPs(0032). 
Thus although Shapero does not provide the explicit language of the claim, Shapero, Lau and Thiyagarajan at least renders the limitation obvious in view of the teachings with respect to multiplexing and MIP probe design for multiplexing.
Response to Arguments
The response traverses the rejection for the reasons of record with respect to the independent claim.  This argument is not persuasive for the reasons of record.
Claims 6 and 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapero (USPGPUB 20150284786),  Lau (PLoS ONE (2014) 9(10):e111182. doi:10.1371/journal.pone.0111182, pages 1-9) and Thiyagarajan (BMC Bioinformatics 2006, 7:500 doi:10.1186/1471-2105-7-500 as applied to claims 1-2, 8, 10-12, 21-22, 30-31  above, and further in view of Church (US 2008/0269068).
The teachings of Shapero, Lau and Thiyagarajan with respect to MIPs are set forth above.
Shapero, Lau and Thiyagarajando not specifically teach 3’ degenerate nucleotides in the target region or Taq ligase.
However, Church teaches, “ Each MIP will contain several (e.g., six) degenerate bases at both its 5' and 3' ends. Just internal to these degenerate bases will be several bases whose purpose is to guide the MIP towards hybridizing at a specific position on the bead-bound template targets. Specifically, they will be targeted to bind such that the 12 degenerate bases overlap with the 12 unknown bases that are targeted for sequencing. The remainder of the MIP will contain one or several `barcode` sequences. The population of MIPs will be structured such that there are 48 possible barcodes, and the barcode on any given MIP is correlated with the identity of one base at one of the 12 degenerate positions. Thus 12.times.4=48 possible MIPs to be mixed together, each bearing one of 48 barcodes.” (0067)
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use a degenerate nucleotide at the 3’ end of one of the target region.  The artisan would be motivated to allow detection of closely related sequences and/or species.  The artisan would have a reasonable expectation of success as the artisan is merely using a known method to investigate related sequences and/or species.  
Church teaches, “0068] Taq ligase will be added and incubated at 55.degree. C. for an extended period. In one embodiment, a lower temperature will be used, possibly with T4 ligase, depending on what balance of sensitivity and specificity is necessary. The MIPs should selectively seal when there is appropriate matching at the degenerate positions”
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to substitute Taq ligase for ampligase.  The artisan would be motivated to determine if one ligase performed better relative to the other.  The artisan would have a reasonable expectation of success as the artisan is merely substituting one ligase known to work in MIP assays for another ligase know to work in MIP assays.  
Response to Arguments
The response traverses the rejection for the reasons of record with respect to the independent claim.  This argument is not persuasive for the reasons of record.
Claims 13-14,17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapero (USPGPUB 20150284786),  Lau (PLoS ONE (2014) 9(10):e111182. doi:10.1371/journal.pone.0111182, pages 1-9) and Thiyagarajan (BMC Bioinformatics 2006, 7:500 doi:10.1186/1471-2105-7-500). as applied to claims 1-2, 8, 10-12, 21-22, 30-31 above, and further in view of Dabney(BioTechniques 52:87-94 (February 2012) doi 10.2144/000113809) .
The teachings of Shapero, Lau and Thiyagarajan with respect to MIPs are set forth above.
	Shapero, Lau and Thiyagarajan do not specifically teach the use of a high fidelity proofreading polymerase to P5 primer sequence.
	However, Dabney teaches the use of a high fidelity proofreading polymerase and P5 indexed adapters (Illumina library preparation and Modern human Library amplification).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to substitute the high fidelity polymerase of Dabne and the P5 primer sequences in the method of  Shapero, Lau and Thiyagarajan.   The artisan would be motivated to determine if one high fidelity polymerase performed better relative to the other using an optimized standard primer sequence.  The artisan would have a reasonable expectation of success as the artisan is merely substituting one polymerase  known to work in PCR assays for another polymerase know to work in PCR assays.  
Shapero, Lau and Thiyagarajan while teaching high throughput sequencing, do not specifically teach pair end sequencing.
However, Dabney teaches, “library were sequenced on separate lanes of 75 cycle double-index paired-end runs on the Illumina GAII platform as described in Kircher et. al. (21) and bases were called with the machine learning algorithm Ibis (22).”
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use pair end sequencing of Dabney in the method of Shapero, Lau and Thiyagarajan.  The artisan would be motivated to sequence from both ends to provide a more accurate representation of the sequence while using commercially available means.  The artisan would have a reasonable expectation of success as the artisan is merely substituting one sequencing method for another.  
Response to Arguments
The response traverses the rejection for the reasons of record with respect to the independent claim.  This argument is not persuasive for the reasons of record.
Claims16   is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapero (USPGPUB 20150284786),  Lau (PLoS ONE (2014) 9(10):e111182. doi:10.1371/journal.pone.0111182, pages 1-9) and Thiyagarajan (BMC Bioinformatics 2006, 7:500 doi:10.1186/1471-2105-7-500). as applied to claims 1-2, 8, 10-12, 21-22, 30-31 above, and further in view Chen (Genomics, Proteomics & Bioinformatics Volume 11, Issue 1, February 2013, Pages 34-40)
The teachings of Shapero, Lau and Thiyagarajan with respect to MIPs are set forth above.
Shapero, Lau and Thiyagarajan while teaching high throughput sequencing, do not specifically teach massively parallel chain termination sequencing.  
However, Chen teaches review of reversible chain terminators in next generation sequencing (title).  Chen teaches, “the application of reversible termination strategy  effectively solves the problem of accurate identifying homopolymeric runs (such as PolyA) which are difficult to achieve using pyrosequencing technology. It was reported that the reversible termination sequencing could accurately read out more than 18 consecutive A [26,27]” (page 39 top).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use reversible chain terminators in the method of Shapero, Lau and Thiyagarajan.  The artisan would be motivated to accurately identify a run of homopolymeric nucleotides.  The artisan would have a reasonable expectation of success as the artisan is merely substituting one sequencing method for another.  
Response to Arguments
The response traverses the rejection for the reasons of record with respect to the independent claim.  This argument is not persuasive for the reasons of record.
Claims 25-27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapero (USPGPUB 20150284786),  Lau (PLoS ONE (2014) 9(10):e111182. doi:10.1371/journal.pone.0111182, pages 1-9) and Thiyagarajan (BMC Bioinformatics 2006, 7:500 doi:10.1186/1471-2105-7-500). as applied to claims 1-2, 8, 10-12, 21-22, 30-31 above, and further in view Stoeckel (water research 43 (2009) 4820–4827)
The teachings of Shapero, Lau and Thiyagarajan with respect to MIPs are set forth above.
Shapero, Lau and Thiyagarajan do not teach the use of spike in control or 16s rRNA.
However, Stoeckel teaches, “Although not yet a standard procedure, several studies have reported the use of spike-and-recovery controls to diagnose issues with extraction efficiency. For example, Siefring et al. (2008) added salmon sperm DNA and Lactococcus lactis cells prior to DNA extraction to correct for recovery efficiency of enterococci and Bacteroidales. Coyne et al. (2005) spiked samples with E. coli carrying a plasmid target to evaluate extraction methods for blue-green algae. Koike et al. (2007) also used plasmid-based targets to estimate recovery efficiency of tetracycline resistance genes from water samples. James and Genthner (2008) created a transgenic Streptococcus gordonii strain as a possible spike-and-recovery surrogate for enterococci in regulatory monitoring of recreational waters. Lebuhn et al. (2004) chose the more direct route of spiking pathogen analogues (avirulent poliovirus, Cryptosporidium, and bacteria) into environmental samples. These examples reflect the range of application in spike-and recovery controls and the value placed on these controls for various applications.” (page 4821, top 1st column).  
Stoeckel teaches, “In this study, we investigated two spike-and-recovery controls to monitor recovery of Bacteroidales 16S rRNA genes in water: (1) E. coli, carrying a plasmid construct (pDsRed2; (Matz et al., 1999), and (2) Pantoea stewartii, a plant pathogen, carrying a target exopolysaccharide synthesis gene (cpsD) on its chromosome (Coplin et al., 2002).” (page 4821, bottom 1st column).  Both are DNA and thus DNA constructs.
Therefor it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims of the claims to use spike in of bacterical DNA constructs such as those taught by Stoeckel in the methods of Shapero, Lau and Thiyagarajan.  The artisan would be motivated to examine issues with extraction , processing or amplification of the sample.  The artisan would have a reasonable expectation of success as the artisan is merely suing known controls in known methods.
Further it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to examine 16S rDNA or 16S rRNA as a target locus.  The artisan would be motivated to use 16S rDNA or 16S rRNA as the art demonstrates it was known and used for detection of baterical species.  The artisan would have a reasonable expectation of success as the artisan is merely suing known nucleic acid sequences to examine known species.  
Response to Arguments
The response traverses the rejection for the reasons of record with respect to the independent claim.  This argument is not persuasive for the reasons of record.
Claims 24, 25, 28-29   is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapero (USPGPUB 20150284786),  Lau (PLoS ONE (2014) 9(10):e111182. doi:10.1371/journal.pone.0111182, pages 1-9) and Thiyagarajan (BMC Bioinformatics 2006, 7:500 doi:10.1186/1471-2105-7-500). as applied to claims 1-2, 7-8, 10-12, 21-22, 30-31 above, and further in view Nicol (TRENDS in Microbiology Vol.14 No.5 May 2006
pages 207-212)
The teachings of Shapero, Lau and Thiyagarajan with respect to MIPs and environmental samples are set forth above.
Shapero, Lau and Thiyagarajan do not teach the use of target loci for nitrogen cycling, 16s rRNA  or agricultural process.  
However, Nicol teaches, “considerable proportion of prokaryotic biomass in mesophilic marine and terrestrial environments. Since the initial discovery of Crenarchaeota in the marine picoplankton [2,3], 16S rRNA gene surveys have recovered crenarchaeal sequences from all major moderate environments including forest, agricultural, grassland and alpine soils [4–8], freshwater [9], sediments [10,11] and tissues and digestive tracts of terrestrial and aquatic animals [12–14]. Until recently, none of these Archaea had been obtained in laboratory culture and the closest cultivated relatives were exclusively (hyper)thermophiles from terrestrial or marine hot springs. However, one species in this group, Cenarchaeum symbiosum, was quasicultivable in laboratory aquaria at only 108C as a symbiont of the marine sponge Axinella mexicana [12]. Phylogenetic analyses revealed distinct lineages within the non-thermophilic Crenarchaeota that reflect some level of ecological differentiation (Figure 1). Most of the planktonic marine sequences are placed within the group 1.1a lineage. This group was estimated to represent w20% of all planktonic prokaryotes in different oceans and to dominate specifically in deeper regions [15–18]. In most soil samples analyzed, group 1.1b dominate [19] and represent w1–5% of prokaryotic 16S rRNA genes [19], hybridized cells [20] or extracted rRNA [6]. Although quantitative extrapolations are difficult to make for these vast ecosystems, based on the existing studies, at least  cells of the estimated 3.7!1029 microbial cells in aquatic and soil environments (see [21]) might represent Crenarchaeota (i.e. w6% of prokaryotes in these environments, if not more). The two abundant groups of soil and marine Crenarchaeota (Figure 1) share R80% 16S rRNA gene identity. Within these two groups, genes that potentially encode ammonia monooxygenase, a key enzyme in nitrification, have recently been discovered [22–25].” (pge 207, bottom 1st column, top 2nd).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date to the claims to detect 16S rRNA, or ammonia monoxidase as target loci.  The artisan would be motivated as Nicol demonstrates the 16S rRNA was known to be surveyed for diversity in samples including agricultural.  The artisan would be motivated to detect ammonia monoxidase, as Nicol further teaches ammonia monoxidase plays a role in nitrogen cycling.  The artisan would have a reasonable expectation of success as the artisan is merely detecting known loci.  
With regards to claim 24, ammonia monoxidase determine a rate of nitrogen turnover in a sample.
Response to Arguments
The response traverses the rejection for the reasons of record with respect to the independent claim.  This argument is not persuasive for the reasons of record.
Claims 15, 18-20   is/are rejected under 35 U.S.C. 103 as being unpatentable over Shapero (USPGPUB 20150284786),  Lau (PLoS ONE (2014) 9(10):e111182. doi:10.1371/journal.pone.0111182, pages 1-9) and Thiyagarajan (BMC Bioinformatics 2006, 7:500 doi:10.1186/1471-2105-7-500). as applied to claims 1-2, 8, 10-12, 21-22, 30-31 above, and further in view Zeichner (US2015/0225784).
The teachings of Shapero, Lau and Thiyagarajan with respect to MIPs and environmental samples are set forth above.
Shapero, Lau and Thiyagarajan do not teach the use of 16s rRNA  , binning, sample ID and determining amount.  .  
However, Zeichner  teaches, “[0106] The variable regions V1-V3 of the 16S rRNA gene were PCR amplified using barcoded 27F and 338R 16S primers, as described previously (Zupancic, M L et al., PLoS One 7: e43052, 2012). Negative controls without a template were included for each barcoded primer pair. The presence of PCR amplicons was then confirmed by gel electrophoresis on a 2% agarose gel and staining with ethidium bromide. PCR products were quantified using the Quant-iT PicoGreen dsDNA assay and equimolar amounts (100 ng) of PCR amplicons were pooled prior to pyrosequencing (Zupancic, M L et al., PLoS One 7: e43052, 2012). This 16S amplicon pool was sequenced by 454 FLX Titanium sequencing technology using 454 Life Sciences primer A by the Genomics Resource Center at the Institute for Genome Sciences, University of Maryland School of Medicine, using protocols recommended by the manufacturer as amended by the Center. 16S sequence analysis and Statistical Analyses. The pipeline CloVR-16S version 1.1 within the CLoVR system (www.CLoVR.org)(Angiuoli, S V et al., BMC Bioinformatics 12: 356, 2011) was used to bin and trim the sequences. Sequences were binned and trimmed, using the sample-specific barcode sequences and process the resulting sequences for phylogenetic analyses (for more information about the CLoVR-16S workflow, see http://clovr.org/methods/clovr-16s/). Statistical analysis of differentially abundant bacterial taxa in the 16S rRNA sequence dataset was performed using the METASTATS tool within CLoVR (http://clovr.org/docs/metastats/). Identified organisms differed significantly (ANOVA, p<0.05) in relative abundance by anatomic location (appendix vs. rectum), disease state (appendicitis vs. normal) and disease severity (perforated vs. non-perforated).”
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use sample specific barcode (sample index) in the detection and quantitation of 16s rRNA in the method of Shapero, Lau and Thiyagarajan.  The artisan would be motivated as Zeichner  teaches 16S rRNA, sample barcodes and sample barcodes allow for use of prior art methods of pipeline analysis.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods.  
Response to Arguments
The response traverses the rejection for the reasons of record with respect to the independent claim.  This argument is not persuasive for the reasons of record.
Summary
	No claims are allowed.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634